The prosecution against this appellant originated in the county court, and upon his conviction in that court he appealed to the circuit court. In the circuit court he was tried by a jury upon a complaint filed by the solicitor, charging him with the violation of the prohibition laws of the state. He was convicted and duly sentenced to perform hard labor for the county. From the judgment of conviction pronounced and entered this appeal was taken. No brief has been filed in behalf of appellant, nor does the transcript contain a bill of exceptions, and the time for filing same has expired. The appeal is upon the record proper. No error appears upon the record; therefore the judgment of conviction appealed from is affirmed.
Affirmed.